UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                             UNITED STATES

                                                         v.

                                        Airman JUAN M. PESINA
                                         United States Air Force

                                                 ACM S32196

                                                  17 July 2014

           Sentence adjudged 9 October 2013 by SPCM convened at Nellis Air Force
           Base, Nevada. Military Judge: Christopher M. Schumann.

           Approved Sentence: Bad-conduct discharge and confinement for 5 months.

           Appellate Counsel for the Appellant: Major Nicholas Carter and Major
           Jennifer J. Raab.

           Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                      Before

                                  ALLRED, MITCHELL, and WEBER
                                      Appellate Military Judges

                        This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The Court notes that the Court-Martial Order (CMO), dated 16 December 2013 is incorrect in that it fails to
indicate pleas and findings for the specifications. The Court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32196